Appeal from a decision of the State Industrial Board dated November 30, 1936, and findings thereon dated January 28, 1937. The deceased was a truck driver and had delivered with his employer’s truck forty-six cases of empty *713bottles. The evidence shows that upon his return to his employer’s place of business he reported sick and was sent home. Two days later an operation was performed, and a gangrenous appendix removed. He died about a week later. Appellants contend that no accident was established, and that the referee refused to take testimony offered by the carrier. The employer’s first report of injury states that the deceased was a truck driver, and that he was injured in Ms regular occupation, “ loading cases of bottles on truck, cases averaging about 120 pounds,” and that the nature of the injury was “ herma developed from lifting.” The case was restored to the calendar after several hearings for the purpose of allowing the carrier to cross-examine a medical witness. The carrier then sought to introduce further testimony attacking the credibility of the witness who had previously testified. The name of the witness sought to be offered was not given. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.